--------------------------------------------------------------------------------

EXHIBIT 10.3

 

FORM OF WARRANT

 

NONE OF THE SECURITIES TO WHICH THIS WARRANT CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

Warrant No.                       

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 5:00 PM (VANCOUVER TIME) ON
                                                       .

SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF

NEXAIRA WIRELESS INC.

                                THIS IS TO CERTIFY THAT
                                                         ., (the “Holder”), has
the right to purchase, upon and subject to the terms and conditions hereinafter
referred to, up to                                                            
 fully paid and non‑assessable common shares (the “Shares”) in the capital of
Nexaira Wireless Inc.  (the “Company”) on or before 5:00 p.m. (Vancouver time)
on                      (the “Expiry Time”) at a price per Share of
US$                   (the “Exercise Price”) on the terms and conditions
attached hereto as Appendix A (the “Terms and Conditions”).

1.             ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE
ONE SHARE.  THIS CERTIFICATE REPRESENTS                         WARRANTS.

2.             These Warrants are issued subject to the Terms and Conditions,
and the Warrant Holder may exercise the right to purchase Shares only in
accordance with those Terms and Conditions.

3.             Nothing contained herein or in the Terms and Conditions will
confer any right upon the Holder hereof or any other person to subscribe for or
purchase any Shares at any time subsequent to the Expiry Date, and from and
after such time, this Warrant and all rights hereunder will be void and of no
value.

                                IN WITNESS WHEREOF the Company has executed this
Warrant Certificate this             day of                    , 2010.

 

NEXAIRA WIRELESS INC.


Per:        
                                                                               
                Authorized Signatory




 

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

TERMS AND CONDITIONS dated                                 , 2010, attached to
the Warrants issued by Nexaira Wireless Inc.


1.                   INTERPRETATION


(A)                                         DEFINITIONS

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:


(I)                   “COMPANY” MEANS NEXAIRA WIRELESS INC. UNTIL A SUCCESSOR
CORPORATION WILL HAVE BECOME SUCH AS A RESULT OF CONSOLIDATION, AMALGAMATION OR
MERGER WITH OR INTO ANY OTHER CORPORATION OR CORPORATIONS, OR AS A RESULT OF THE
CONVEYANCE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES AND ESTATES
OF THE COMPANY AS AN ENTIRETY TO ANY OTHER CORPORATION AND THEREAFTER “COMPANY”
WILL MEAN SUCH SUCCESSOR CORPORATION;


(II)                “COMPANY’S AUDITORS” MEANS AN INDEPENDENT FIRM OF
ACCOUNTANTS DULY APPOINTED AS AUDITORS OF THE COMPANY;


(III)              “DIRECTOR” MEANS A DIRECTOR OF THE COMPANY FOR THE TIME
BEING, AND REFERENCE, WITHOUT MORE, TO ACTION BY THE DIRECTORS MEANS ACTION BY
THE DIRECTORS OF THE COMPANY AS A BOARD, OR WHENEVER DULY EMPOWERED, ACTION BY
AN EXECUTIVE COMMITTEE OF THE BOARD;


(IV)              "EXERCISE PRICE" MEANS THE PRICE OF
US$                         PER SHARE;


(V)               "EXPIRY TIME" MEANS 5:00 P.M. (VANCOUVER TIME) ON
                                                ;


(VI)              “HEREIN”, “HEREBY” AND SIMILAR EXPRESSIONS REFER TO THESE
TERMS AND CONDITIONS AS THE SAME MAY BE AMENDED OR MODIFIED FROM TIME TO TIME;
AND THE EXPRESSION “ARTICLE” AND “SECTION,” FOLLOWED BY A NUMBER REFER TO THE
SPECIFIED ARTICLE OR SECTION OF THESE TERMS AND CONDITIONS;


(VII)            “PERSON” MEANS AN INDIVIDUAL, CORPORATION, PARTNERSHIP, TRUSTEE
OR ANY UNINCORPORATED ORGANIZATION AND WORDS IMPORTING PERSONS HAVE A SIMILAR
MEANING;


(VIII)           “SHARES” MEANS THE COMMON SHARES IN THE CAPITAL OF THE COMPANY
AS CONSTITUTED AT THE DATE HEREOF AND ANY SHARES RESULTING FROM ANY SUBDIVISION
OR CONSOLIDATION OF THE SHARES;


(IX)               “WARRANT HOLDERS” OR “HOLDERS” MEANS THE HOLDERS OF THE
WARRANTS; AND


(X)               “WARRANTS” MEANS THE WARRANTS OF THE COMPANY ISSUED AND
PRESENTLY AUTHORIZED AND FOR THE TIME BEING OUTSTANDING.


(B)                                         GENDER

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.


(C)                                         INTERPRETATION NOT AFFECTED BY
HEADINGS

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.




 

--------------------------------------------------------------------------------

 

- 2 -


(D)                                         APPLICABLE LAW

The Warrant and the terms hereof are governed by the laws of the Province of
British Columbia.  The Holder, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.


2.                                           ISSUE OF WARRANTS


(A)                                         ADDITIONAL WARRANTS

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.


(B)                                         WARRANTS TO RANK PARI PASSU

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.


(C)                                         ISSUE IN SUBSTITUTION FOR LOST
WARRANTS


(I)                   IN CASE A WARRANT BECOMES MUTILATED, LOST, DESTROYED OR
STOLEN, THE COMPANY, AT ITS DISCRETION, MAY ISSUE AND DELIVER A NEW WARRANT OF
LIKE DATE AND TENOR AS THE ONE MUTILATED, LOST, DESTROYED OR STOLEN, IN EXCHANGE
FOR AND IN PLACE OF AND UPON CANCELLATION OF SUCH MUTILATED WARRANT, OR IN LIEU
OF, AND IN SUBSTITUTION FOR SUCH LOST, DESTROYED OR STOLEN WARRANT AND THE
SUBSTITUTED WARRANT WILL BE ENTITLED TO THE BENEFIT HEREOF AND RANK EQUALLY IN
ACCORDANCE WITH ITS TERMS WITH ALL OTHER WARRANTS ISSUED OR TO BE ISSUED BY THE
COMPANY.


(II)                 THE APPLICANT FOR THE ISSUE OF A NEW WARRANT PURSUANT
HERETO WILL BEAR THE COST OF THE ISSUE THEREOF AND IN CASE OF LOSS, DESTRUCTION
OR THEFT FURNISH TO THE COMPANY SUCH EVIDENCE OF OWNERSHIP AND OF LOSS,
DESTRUCTION, OR THEFT OF THE WARRANT SO LOST, DESTROYED OR STOLEN AS WILL BE
SATISFACTORY TO THE COMPANY IN ITS DISCRETION AND SUCH APPLICANT MAY ALSO BE
REQUIRED TO FURNISH INDEMNITY IN AMOUNT AND FORM SATISFACTORY TO THE COMPANY IN
ITS DISCRETION, AND WILL PAY THE REASONABLE CHARGES OF THE COMPANY IN CONNECTION
THEREWITH.


(D)                                         WARRANT HOLDER NOT A SHAREHOLDER

The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.


3.                                           NOTICE


(A)                                         NOTICE TO WARRANT HOLDERS

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.




 

--------------------------------------------------------------------------------

 

- 3 -


(B)                                         NOTICE TO THE COMPANY

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

Nexaira Wireless Inc.
1404 – 510 West Hastings Street
Vancouver, British Columbia, Canada  V6B 1L8

Attention: President
Fax No. (604) 682-1044


4.                                           EXERCISE OF WARRANTS


(A)                                         METHOD OF EXERCISE OF WARRANTS

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached as Schedule A hereto
and a bank draft or certified cheque payable to the Company for the purchase
price applicable at the time of surrender in respect of the shares subscribed
for in lawful money of the United States of America, to the Company at the
address set forth in, or from time to time specified by the Company pursuant to,
Section 3.2.


(B)                                         EFFECT OF EXERCISE OF WARRANTS


(I)                   UPON SURRENDER AND PAYMENT AS AFORESAID THE SHARES SO
SUBSCRIBED FOR WILL BE DEEMED TO HAVE BEEN ISSUED AND SUCH PERSON OR PERSONS
WILL BE DEEMED TO HAVE BECOME THE HOLDER OR HOLDERS OF RECORD OF SUCH SHARES ON
THE DATE OF SUCH SURRENDER AND PAYMENT, AND SUCH SHARES WILL BE ISSUED AT THE
SUBSCRIPTION PRICE IN EFFECT ON THE DATE OF SUCH SURRENDER AND PAYMENT.


(II)                 WITHIN TEN BUSINESS DAYS AFTER SURRENDER AND PAYMENT AS
AFORESAID, THE COMPANY WILL FORTHWITH CAUSE TO BE DELIVERED TO THE PERSON OR
PERSONS IN WHOSE NAME OR NAMES THE SHARES SO SUBSCRIBED FOR ARE TO BE ISSUED AS
SPECIFIED IN SUCH SUBSCRIPTION OR MAILED TO HIM OR THEM AT HIS OR THEIR
RESPECTIVE ADDRESSES SPECIFIED IN SUCH SUBSCRIPTION, A CERTIFICATE OR
CERTIFICATES FOR THE APPROPRIATE NUMBER OF SHARES NOT EXCEEDING THOSE WHICH THE
WARRANT HOLDER IS ENTITLED TO PURCHASE PURSUANT TO THE WARRANT SURRENDERED.


(C)                                         SUBSCRIPTION FOR LESS THAN
ENTITLEMENT

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.




 

--------------------------------------------------------------------------------

 

- 4 -


(D)                                         WARRANTS FOR FRACTIONS OF SHARES

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.


(E)                                         EXPIRATION OF WARRANTS

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.


(F)                                          TIME OF ESSENCE

Time will be of the essence hereof.


(G)                                         SUBSCRIPTION PRICE

Each Warrant is exercisable at the Exercise Price of
US$                           .  One (1) Warrant and the Exercise Price are
required to subscribe for each share during the term of the Warrants.


(H)                                         ADJUSTMENT OF EXERCISE PRICE


(I)                   THE EXERCISE PRICE AND THE NUMBER OF SHARES DELIVERABLE
UPON THE EXERCISE OF THE WARRANTS WILL BE SUBJECT TO ADJUSTMENT IN THE EVENT AND
IN THE MANNER FOLLOWING:

A.                  IF AND WHENEVER THE SHARES AT ANY TIME OUTSTANDING ARE
SUBDIVIDED INTO A GREATER OR CONSOLIDATED INTO A LESSER NUMBER OF SHARES THE
EXERCISE PRICE WILL BE DECREASED OR INCREASED PROPORTIONATELY AS THE CASE MAY
BE; UPON ANY SUCH SUBDIVISION OR CONSOLIDATION THE NUMBER OF SHARES DELIVERABLE
UPON THE EXERCISE OF THE WARRANTS WILL BE INCREASED OR DECREASED PROPORTIONATELY
AS THE CASE MAY BE;

B.                  IN CASE OF ANY CAPITAL REORGANIZATION OR OF ANY
RECLASSIFICATION OF THE CAPITAL OF THE COMPANY OR IN THE CASE OF THE
CONSOLIDATION, MERGER OR AMALGAMATION OF THE COMPANY WITH OR INTO ANY OTHER
COMPANY (HEREINAFTER COLLECTIVELY REFERRED TO AS A “REORGANIZATION”), EACH
WARRANT WILL AFTER SUCH REORGANIZATION CONFER THE RIGHT TO PURCHASE THE NUMBER
OF SHARES OR OTHER SECURITIES OF THE COMPANY (OR OF THE COMPANY’S RESULTING FROM
SUCH REORGANIZATION) WHICH THE WARRANT HOLDER WOULD HAVE BEEN ENTITLED TO UPON
REORGANIZATION IF THE WARRANT HOLDER HAD BEEN A SHAREHOLDER AT THE TIME OF SUCH
REORGANIZATION.

IN ANY SUCH CASE, IF NECESSARY, APPROPRIATE ADJUSTMENTS WILL BE MADE IN THE
APPLICATION OF THE PROVISIONS OF THIS SECTION 4(H) RELATING TO THE RIGHTS AND
INTEREST THEREAFTER OF THE HOLDERS OF THE WARRANTS SO THAT THE PROVISIONS OF
THIS SECTION 4(H) WILL BE MADE APPLICABLE AS NEARLY AS REASONABLY POSSIBLE TO
ANY SHARES OR OTHER SECURITIES DELIVERABLE AFTER THE REORGANIZATION ON THE
EXERCISE OF THE WARRANTS.

THE SUBDIVISION OR CONSOLIDATION OF SHARES AT ANY TIME OUTSTANDING INTO A
GREATER OR LESSER NUMBER OF SHARES (WHETHER WITH OR WITHOUT PAR VALUE) WILL NOT
BE DEEMED TO BE A REORGANIZATION FOR THE PURPOSES OF THIS CLAUSE 4(H)(I)(B).


(II)                 THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION 4(H) ARE
CUMULATIVE AND WILL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE OR, IF NO
RECORD DATE IS FIXED, THE EFFECTIVE DATE OF THE EVENT WHICH RESULTS IN SUCH
ADJUSTMENTS.




 

--------------------------------------------------------------------------------

 

- 5 -


(I)                                           DETERMINATION OF ADJUSTMENTS

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4(h), such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America or
chartered accountants in Canada that the Company may designate and who will have
access to all appropriate records and such determination will be binding upon
the Company and the Holders of the Warrants.


5.                                   TRANSFERABILITY OF WARRANTS


SUBJECT TO APPLICABLE LAW, THE WARRANT HOLDER MAY TRANSFER THE WITHIN WARRANTS
BY DELIVERING TO THE COMPANY, AT ANY TIME PRIOR TO THE EXPIRY TIME, AT ITS
PRINCIPAL OFFICE, THIS WARRANT CERTIFICATE WITH THE TRANSFER FORM SET OUT IN
SCHEDULE B HERETO, DULY COMPLETED AND EXECUTED BY THE HOLDER OR ITS LEGAL
REPRESENTATIVE OR ATTORNEY, DULY APPOINTED BY AN INSTRUMENT IN WRITING IN FORM
AND MANNER SATISFACTORY TO THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THE
COMPANY MAY REFUSE TO PERMIT THE TRANSFER OF ANY WARRANTS IF SUCH TRANSFER WOULD
CONSTITUTE A VIOLATION OF THE SECURITIES LAWS OF ANY JURISDICTION.  SUBJECT TO
THE FOREGOING, THE COMPANY SHALL ISSUE A NEW WARRANT CERTIFICATE, REPRESENTING
THE TRANSFERRED WARRANTS, REGISTERED IN THE NAME OF THE TRANSFEREE OR AS THE
TRANSFEREE MAY DIRECT AND, IF NOT ALL WARRANTS REPRESENTED BY A SURRENDERED
WARRANT CERTIFICATE ARE TRANSFERRED, A NEW WARRANT CERTIFICATE, REPRESENTING THE
WARRANTS NOT SO TRANSFERRED, AND REGISTERED IN THE NAME OF THE WARRANTHOLDER.


6.                                           WAIVER OF CERTAIN RIGHTS


(A)                                         IMMUNITY OF SHAREHOLDERS, ETC.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.


7.                                           MODIFICATION OF TERMS, ETC.


(A)                                         MODIFICATION OF TERMS AND CONDITIONS
FOR CERTAIN PURPOSES

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

DATED as of the date first above written in these Terms and Conditions.

 

NEXAIRA WIRELESS INC.


Per:        
                                                                               
                Authorized Signatory




 

--------------------------------------------------------------------------------

 

 

SCHEDULE "A"

FORM OF SUBSCRIPTION

TO:         Nexaira Wireless Inc.
1404 – 510 West Hastings Street
Vancouver, British Columbia, Canada  V6B 1L8

The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the “Shares”) of Nexaira Wireless Inc. (the “Company”) pursuant
to the within Warrants at US$  per Share on the terms specified in the said
Warrants.  This subscription is accompanied by a certified cheque or bank draft
payable to or to the order of the Company for the whole amount of the purchase
price of the Shares.

The undersigned hereby directs that the Shares be registered as follows:

NAME(S) IN FULL

 

ADDRESS(ES)

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________ day of __________________, ______.

In the presence of:

                                                                                               
               
                                                                                               
Signature of
Witness                                                                          
Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)        
                                                                                                                               

Address                                 
                                                                                                                               

                                               
                                                                                                                               

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.  In
the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.  If the Warrant
certificate and the form of subscription are being forwarded by mail, registered
mail must be employed.




 

--------------------------------------------------------------------------------

 

- 2 -


SCHEDULE "B"



WARRANT TRANSFER FORM

TO:        Nexaira Wireless Inc..
1404 – 510 West Hastings Street
Vancouver, British Columbia, Canada  V6B 1L8



FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

                                                                                                                                               
 (name of transferee),

                                                                                                                                                                               
               

                                                                (address of
transferee), __________ (number of) Warrants of Nexaira Wireless Inc. (the
"Company") registered in the name of the undersigned on the records of the
Company represented by the attached Warrant Certificate and irrevocably appoints
___________________________________ (name) the attorney of the undersigned to
transfer the said securities on the books or register with full power of
substitution.

 

 

DATED this                           day of                                   ,
                              .

 

                                                                               
               
                                                                                               

(Witness)                                                                              
(Signature of Registered Warrant Holder)

 

                                                               
                                                                                               
                                                                (Print name of
Registered Warrant Holder)

Instructions:

1.             Signature of Warrantholder must be the signature of the person
appearing on the face of this Warrant Certificate.

2.             If this Warrant Transfer Form is signed by a trustee, executor,
administrator, curator, guardian, attorney, officer of a company or any person
acting in a fiduciary or representative capacity, this Warrant Transfer Form
must be accompanied by evidence of authority to sign satisfactory to the
Company.

 



--------------------------------------------------------------------------------